Citation Nr: 1133151	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed alternatively as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or claimant, had active service from October 1967 to October 1970.  His service included a tour in the Republic of Vietnam from April 1968 to April 1969.  His awards include a Combat Infantryman's Badge (CIB).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD, anxiety, and depression.  The Veteran disagreed and perfected an appeal.  

The Veteran requested a Board personal hearing, to include a hearing via video-teleconference; however, in July 2011 the Veteran submitted a statement waiving the Board hearing due to his inability to attend the scheduled travel board hearing due to his incarceration.

In consideration of a decision of the United States Court of Appeals for Veterans Claims (Court), the Board has recharacterized the Veteran's psychiatric claims, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD, anxiety, and depression) is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Upon a complete review of the claims file, the Board notes that the Veteran is in receipt of a CIB, that his DD Form 214 indicates he completed a one year tour in the Republic of Vietnam, and that the medical records from the Veteran's then current prison facility do include the diagnosis of PTSD being assessed in April 2005, May 2005, and in June 2005.  While the Board acknowledges that the prison clinician did not clearly indicate which event in the Veteran's storied life served as the trauma on which the disorder was based, nonetheless, the Veteran did receive on more than one occasion a PTSD diagnosis.  Further, the treatment notes do include observations and reports by the Veteran denying ever having received psychiatric treatment prior to his current incarceration, and describing symptoms of depression that may have spanned his life since service, in addition to observations by prison clinicians that appear to attribute symptoms of depression to events surrounding his current felony conviction.  

Establishing service connection for PTSD requires specific findings.  These are 
(1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

Previously, if VA determined either that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In this case, the evidence shows that the Veteran engaged in combat with the enemy, as reflected by the award of the CIB.

VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Board finds that in this case appropriate VA PTSD and mental disorders examinations are necessary to determine the nature and etiology of the claimed acquired psychiatric disorders.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty to assist incarcerated veterans requires VA to tailor its assistance to the meet the particular circumstances of confinement so that they receive the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Therefore, this duty was not met by the sentence, included in the November 2007 notice letter, that the RO was aware he was incarcerated, but that he would still have to "pay" his own way to get to the scheduled examination.  The Board observes as well the notation included in the Appeal Certification Worksheet that VAMC Boise, the facility that had scheduled the 2007 VA examinations, for which the Veteran did not appear because he was incarcerated, did not have a physician available to send to the Veteran's prison due to "budget constraints."  Nonetheless, the duty to assist such incarcerated veterans remains. 

Accordingly, the issue of service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety, and depression, is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a VA PTSD and/or mental disorders examination to determine the nature, extent, onset, and etiology of the psychiatric symptomatology claimed as PTSD, anxiety, and depression, or any other acquired psychiatric disorder found upon examination.  In doing so, the RO/AMC should contact the correctional facility where the Veteran is incarcerated so that every possible means of conducting the examination is explored.  For example, the RO/AMC must explore the possibility of arranging for the incarceration facility to transport the Veteran to a nearby VA facility, or explore the possibility of an appropriate VA examiner traveling to that facility to conduct the examinations, or request a prison psychiatrist or psychologist to conduct an examination using VA examination protocols that include specific DSM-IV symptoms for PTSD diagnosis and nexus opinions to the in-service combat stressor.  

The RO should document all efforts to conduct the examination.  The relevant documents in the claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

a).  As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor. 

b).  With regard to any other acquired psychiatric disorder diagnosed by the examiner, the examiner should comment on the Veteran's report of the onset and continuity of his depression and anxiety since service, and render an opinion as to whether it is at least as likely as not that any depression or other diagnosed acquired psychiatric disability is related to or had its onset during service. 

c).  The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim for service connection for a psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


